Order entered October 28, 2014




                                           In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                     No. 05-14-00191-CR

                                 RUSSELL STARKS, Appellant

                                             V.

                                THE STATE OF TEXAS, Appellee

                       On Appeal from the Criminal District Court No. 4
                                    Dallas County, Texas
                            Trial Court Cause No. F13-32480-K

                                          ORDER
        The Court REINSTATES the appeal.

        On October 21, 2014, we ordered the trial court to make findings regarding why

appellant’s brief had not been filed. On October 24, 2014, we received appellant’s brief,

together with an extension motion. Therefore, in the interest of expediting the appeal, we

VACATE the October 21, 2014 order requiring findings.

        We GRANT the October 24, 2014 extension motion and ORDER appellant’s brief filed

as of the date of this order.


                                                    /s/   ADA BROWN
                                                          JUSTICE